Case: 15-11020      Document: 00513868939         Page: 1    Date Filed: 02/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 15-11020
                                                                                    Fif h Circuit

                                                                                  FILED
                                  Summary Calendar                         February 9, 2017
                                                                             Lyle W. Cayce
SAMSON M. LOYNACHAN,                                                              Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-708


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Samson M. Loynachan, Texas prisoner #1789266, who stands convicted
of murder, seeks a certificate of appealability (COA) to appeal the district
court’s order denying his motion to stay his 28 U.S.C. § 2254 proceeding so that
he could exhaust his state court remedies. He contends that the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11020     Document: 00513868939     Page: 2   Date Filed: 02/09/2017


                                  No. 15-11020

abused its discretion in denying his motion, arguing that he did not engage in
dilatory tactics in the state courts.
      Loynachan’s motion for a COA is DENIED AS UNNECESSARY as no
COA is required to review the district court’s ruling on this non-merits issue.
See Young v. Stephens, 795 F.3d 484, 494 (5th Cir. 2015), cert. denied, 136 S.
Ct. 1453 (2016). His appeal is DISMISSED for lack of jurisdiction, however,
because the district court’s order is not immediately appealable as it is neither
a final order nor an appealable collateral order. See Grace v. Vannoy, 826 F.3d
813, 815-21 (5th Cir. 2016); 28 U.S.C. §§ 1291, 1292; see also Mohawk Indus.,
Inc. v. Carpenter, 558 U.S. 100, 106 (2009); Young, 795 F.3d at 494-95.




                                        2